Citation Nr: 1507311	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-34 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right fourth finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1964 to August 1967 and from March 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was remanded by the Board in June 2011, November 2011, and December 2013. 

While the Veteran originally claimed injuries to fingers on both his hands, the Veteran's Notice of Disagreement received in May 2007 only discussed the denial of service connection for his right hand ring finger.  Thus, the Veteran has only perfected an appeal for the instant issue.  See 38 C.F.R. §§ 20.200, 20.202 (2014).

The Board notes that the RO characterized the issue on appeal as an application to reopen a claim of entitlement to service connection for a right fourth ring finger disability based on the receipt of new and material evidence.  Additionally, the Board notes that the Veteran's claim of entitlement to service connection for a right ring finger disability was previously denied by a final RO decision dated in December 2004.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  Significantly, however, following the December 2004 RO decision, additional relevant service personnel and treatment records which were in existence at the time of the December 2004 RO decision, but which had not previously been associated with the claims file were obtained by VA.  38 C.F.R. § 3.156(c) (2014).  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's right ring finger disability, a de novo review of the issue of entitlement to service connection for a right ring finger disability is warranted, and the issue on appeal is as stated on the cover sheet.  See 38 C.F.R. § 3.156(c)(ii) (2014).  




FINDING OF FACT

The Veteran's current right ring finger disability is related to injuries incurred during the Veteran's first period of active duty service.   


CONCLUSION OF LAW

The criteria for service connection for a right hand ring finger disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.


Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

VA medical records from April 2014 show that the Veteran is left hand dominant with advanced degenerative arthritis of the right ring finger.  The medical records also show that the Veteran is unable to flex his right ring finger fully.  Private medical records from September 2011 show that the Veteran's chief complaint was to his right ring finger, post traumatic pip joint injury.  In review of the Veteran's history of his chief complaint, the Veteran stated that his right ring finger pain began about thirty-five years ago from an old football injury.  The Veteran relayed that he had a repair to the right boutonniere, and is again having persistent pain.  The medical evidence shows that the Veteran suffers from a current disability.

Service treatment records (STRs) associated with the file show that the Veteran had injuries to his right ring finger during his first period of service.  October 1966 STRs show that the Veteran had right hand finger swelling, with a sprain to the Veteran's right finger.  An X-ray report was negative for a break to fingers to the Veteran's right hand, after complaints from an injury playing football.  May 1967 STRs show that the Veteran had a bent finger to his right hand.  In a June 1967 Report of Medical History, the Veteran stated that he received treatment for an injured finger.  The medical staff found that the Veteran had no abnormality and that he had no sequela to finger injury, essentially finding that the Veteran's finger injury had resolved.  The Veteran's STRs show that the Veteran had an in-service injury to his right ring finger.

The Veteran entered his second period of service with his boutonniere deformity to his right ring finger noted upon entry.  The Veteran was dismissed from active duty, in part due to his right ring finger disability.  Previous VA rating decisions found that the Veteran's pre-existing right ring finger injury was not aggravated by service and therefore did not warrant service connection.  However, VA failed to adequately address the February 1975 letter sent from R.L.B., M.D.  This letter states that the Veteran injured his right hand playing football, had a boutonniere deformity of the right ring finger which was operated on and corrected.  Thus, the Board finds that the Veteran's boutonniere deformity was caused by his first period of active duty service, specifically from his football injury.     

In addition to the letter from the February 1975 sent from R.L.B., M.D, it is clear from lay statements that the Veteran's current right ring finger disability is related to his football injury which occurred during his first period of service.  The Veteran relayed that his football injury was the cause of his current disability at his decision review officer hearing in June 2008, and in his VA Form 9 received in September 2012.  The Veteran also had a buddy statement submitted confirming that the Veteran injured his hand while playing football in Germany, and that the Veteran had pain and problems with his hands ever since.  

The Veteran is alleging a simple cause and effect injury, and has consistently held that his right ring finger injury was due to a football injury during his first period of service.  The Board finds that the Veteran is competent to testify to the nexus element, of the specific injury on appeal.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the competency of lay evidence is determined on a case-by-case basis and entirely depends on the specific disability at issue), see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (clarifying that lay evidence is competent concerning simple conditions).  

Thus, given such findings and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for a right ring finger disability is warranted.
         


ORDER

Entitlement to service connection for a right ring finger disability is granted.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


